Citation Nr: 1620689	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  05-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from July 19, 2006 to November 26, 2007.

3.  Entitlement to an initial compensable rating prior to July 2, 2001, an initial rating greater than 10 percent prior to November 25, 2007, and an initial rating greater than 40 percent thereafter, for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1968. 

The issue of entitlement to higher initial ratings for hepatitis C came to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in July 2005.  A statement of the case (SOC) was provided in October 2005.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2005.

The issue of entitlement to TDIU comes to the Board from an August 2006 rating decision.   The Veteran filed a NOD in September 2006.  A SOC was provided in March 2007.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in April 2007.

The issue of entitlement to service connection for rheumatoid arthritis comes to the Board from a February 2010 rating decision.   The Veteran filed a NOD in March 2010.  A SOC was provided in January 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in February 2011.

A June 2008 Board decision, in pertinent part, denied the Veteran's claim for an initial compensable rating prior to July 2, 2001, an initial rating greater than 10 percent prior to November 25, 2007, and an initial rating greater than 40 percent thereafter, for hepatitis C.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court granted a Joint Motion for Remand, vacated that part of the June 2008 Board decision that denied the Veteran's claims for increased initial ratings for hepatitis C, and remanded the matter for readjudication consistent with the motion. 

Additionally, in a March 2010 decision, the Board, in pertinent part, remanded the issue of entitlement to TDIU, for the purpose of obtaining a VA examination with a medical opinion.

The issues of entitlement to an initial compensable rating prior to July 2, 2001, an initial rating greater than 10 percent prior to November 25, 2007, and an initial rating greater than 40 percent thereafter, for hepatitis C as well as entitlement to a TDIU were most recently before the Board in January 2011, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The issue of entitlement to service connection for rheumatoid arthritis has not previously been before the Board and is being considered in the first instance.

The issue of entitlement to service connection for degenerative joint disease (claimed as arthritis, muscle pain, and an abnormal bone scan) as secondary to service-connected hepatitis C was also previously before the Board and remanded in January 2011.  However, the RO granted service connection for this condition in a March 2015 rating decision with an effective date of July 18, 2005, the date of claim.  Therefore the Board finds that this claim has been resolved in full and is no longer before it.  Accordingly, no further adjudication of this issue shall ensue.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial compensable rating prior to July 2, 2001, an initial rating greater than 10 percent prior to November 25, 2007, and an initial rating greater than 40 percent thereafter, for hepatitis C as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The medical evidence of record does not reveal that the Veteran has a current diagnosis of rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated October 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  As the Veteran's claimed rheumatoid arthritis would be considered a chronic condition under the statute, service connection may be established based upon a showing of continuity of symptomatology.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from rheumatoid arthritis.  In this regard, he has provided that he believes his condition is a result of his service-connected hepatitis C.

A review of the Veteran's  service treatment records has been conducted.  There was no evidence of complaint, treatment, or diagnosis of rheumatoid arthritis.  The evidence of record also fails to show this disability was first diagnosed to a compensable degree within one year following separation from service.

A review of the Veteran's outpatient treatment records shows references to a history of rheumatoid arthritis from the West Texas Health Care System.  However, there does not appear to be any information revealing the testing or methodology by which such diagnosis was made.  A treatment report in February 2007 indicated that a laboratory test for a rheumatoid factor was ordered, but there is no indication that it came back positive.  Additionally, an April 2010 treatment record indicated that the Veteran may have possible rheumatoid arthritis.  However, subsequent imaging and testing revealed that the Veteran had degenerative arthritis that may be the result of his hepatitis C.  There is no indication that the Veteran was ever tested positive for a rheumatoid factor confirming any diagnosis of rheumatoid arthritis.  Rather the evidence of record appears to reveal continued treatment for degenerative arthritis.

The Veteran was provided with a VA examination in August 2008.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of degenerative arthritis in his joints.  The examiner opined that the Veteran did not have evidence of rheumatoid arthritis.  In support, the examiner provided that, in his experience as an internal medicine
Physician, immune complexes from hepatitis C can give a rheumatoid arthritis like picture in some patients.

The Veteran was provided with a VA examination in July 2009 in which it referenced the Veteran's history of rheumatoid arthritis within the context of an examination for prostate cancer.  However, there were no specific citations to when and how the diagnosis was made or whether the examiner was merely reporting a subjective account of the Veteran's history.

The Veteran was provided with an additional VA examination in May 2011.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of mild degenerative arthritis in his joints.  There was no indication of rheumatoid arthritis.

The Veteran was provided with an additional VA examination in January 2013.  Upon review of the claims file, objective testing, and subjective interview, the VA examiner noted that the Veteran had a diagnosis of degenerative arthritis in his joints.  The VA examiner found that from reviewing the clinical records and the imaging studies, the Veteran appeared to have rheumatoid-like arthritis which is considered one of the extrahepatic manifestations of chronic hepatitis C infection.  Patients with hepatitis C infection produce auto-antibodies, between 30 percent and 70 percent being rheumatoid factor (RF) positive, often in high titer.  However, unlike RF positivity, anticyclic citrullinated peptide (anti-CCP) antibody positivity does not appear to be increased in hepatitis C infection.  However, hepatitis C arthritis is mild and non-erosive.  This type of joint involvement accompanied by RF positivity can easily be mistaken for rheumatoid arthritis.  Therefore, the mild
Degenerative joint disease or the rheumatoid-like arthritic that the patient has is at least as likely as not (50/50 probability) result of service related hepatitis C condition.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for rheumatoid arthritis.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no confirmed diagnosis of rheumatoid arthritis.  Rather, the opinion of the 2013 VA examiner revealed that the Veteran's arthritic complaints were the result of a degenerative arthritis caused by his hepatitis C.  Although it is noted that this type of degenerative arthritis can have symptoms that mimic rheumatoid arthritis, it is not accompanied by all of the chemical markers that indicate such an inflammatory disease process.

As an aside, the Board notes that the Veteran has already been granted service connection for degenerative arthritis secondary to hepatitis C in a March 2015 rating decision with an effective date of  July 18, 2005, the date of claim.   Additionally, even if the Veteran had been found to have a current diagnosis of rheumatoid arthritis , the joints affected by such condition will be evaluated by the limitation of motion, whether the rating is based upon rheumatoid arthritis or degenerative arthritis.  The Veteran will only be assigned one disability rating for each limitation of motion, in order to avoid prohibited pyramiding.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  In this instance, it would be impermissible pyramiding to rate the Veteran's affected joints under Diagnostic Code 5002 and Diagnostic Code 5003.  That is because Diagnostic Code 5002 pertains to rheumatoid arthritis, which is rated based on limitation of motion, while Diagnostic Code 5003 pertains to degenerative arthritis, which is also rated based on limitation of motion.  To rate the same joint twice based on limitation of motion constitutes impermissible pyramiding. 38 C.F.R. § 4.14.  To this extent, the claims file does not reveal that the Veteran has provided any indication that his claimed rheumatoid arthritis symptoms are distinctly different from those of his service-connected degenerative arthritis secondary to hepatitis C.

The only other evidence in the claims file supporting the existence of a disability manifested by rheumatoid arthritis is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or pulmonary medicine more particularly, and that he is merely speculating as to whether he has such a current disability.  In this regard, he is not competent to diagnose a disability manifested by rheumatoid arthritis, as such diagnoses require specialized medical knowledge and specific testing, to specifically include identification of the rheumatoid factor.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disability manifested by rheumatoid arthritis is lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating any current disability manifested by rheumatoid arthritis, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for rheumatoid arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Hepatitis C

First, the Veteran should be provided with a contemporaneous examination for his hepatitis C.  The Veteran was last provided with a VA examination in November 2007.  The VA examination revealed that the Veteran reported symptoms of weakness, malaise, anorexia, abdominal pain, and jaundice.  The examiner noted that the summary of diagnosis and functional effects was that body aches affected the Veteran's usual daily activities mildly to moderately.  The Veteran further reported 4 incapacitating episodes that lasted 7days.  He also stated that he had 4 urinary tract infections needing treatment by a physician and the examiner stated that the Veteran brought documentation of antibiotics administered for this
condition.  The examiner stated that these urinary tract infections were manifestations of his liver disease.

Although the November 2007 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the November 2007 VA examination.  Furthermore, the last VA examination of record is over 8 years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's hepatitis C.

TDIU

Second, the Veteran's claims file should be returned to the VA examiner who conducted the January 2013 VA examination in order to render an addendum opinion for the issue of the extent of impairment of the Veteran's employability based upon his service-connected conditions.

In January 2013, the VA examiner opined that the Veteran's service-connected arthritis and hepatitis C prevented employment from July 2005 to April 2009. The examiner stated that based on a review of the evidence of record, the Veteran's  activity was affected due to decreased mobility and difficulty in performing your daily tasks.  However, the VA examiner did not further explain how, despite the severity noted was only mild to moderate, such severity caused the difficulties that prevented the Veteran's employability.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the VA examination opinion is inadequate, as it does not fully explain why the effects of the Veteran's arthritis and hepatitis C render him unemployable.  This is particularly relevant due to the fact that the Veteran's conditions during the time period in question had been described as mild.  Furthermore, if the examiner were able to provide such a rationale that supports his overall conclusion, the Board's review and ultimate adjudication of this issue would be further advanced, thereby allowing for a more equitable consideration for the Veteran.  As such, upon remand, the VA examiner must consider and fully discuss why the Veteran's service-connected arthritis and hepatitis C rendered him unable to work during the time period of July 2005 to April 2009, despite the fact that his conditions were only found to be of a mild to moderate severity.  A full explanation to include citations to all relevant medical authority and literature must be provided.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate specialist to assess the current severity of his service-connected hepatitis C.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, the RO should return the Veteran's claims file to the VA examiner who conducted the January 2013 VA examination in regard to the issue of TDIU.  If that examiner is no longer available, the Veteran's claims file should be provided to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion regarding the social and occupational limitations attributable to the service-connected disabilities, either alone or together, during the time period of July 2005 to April 2009.  The examiner must consider the Veteran's work history, level of education, and service-connected disabilities, but not his age or any non-service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

In particular, the examiner must explain why, despite the findings of mild to moderate symptoms for his service-connected disabilities from July 2005 to April 2009, such disabilities prevented the Veteran's employment.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


